Case 1:18-cv-03854-PAE Document 63 Filed 01/04/19 Page 1 of 1
    WESLEY M. MULLEN                                    MULLEN P.C.
                                                   THE METLIFE BUILDING
                                        200   PARK AVENUE | SUITE 1700
                                                   NEW YORK, NY 10166



                                                         January 4, 2019
    Hon. Paul A. Engelmayer
    United States District Court
    Southern District of New York
    40 Foley Square, Room 2201
    New York, NY 10007
    engelmayernysdchambers@nysd.uscourts.gov

    VIA CM/ECF

          Re:     Dubov v. Lewis et al., No. 18 CV 3854 (PAE) (GWG)

    Your Honor,

    I represent all Defendants in the captioned case. I write with
    the consent of all Parties pursuant to the Court’s Order (ECF
    Doc. No. 62) responding to Plaintiff’s December 18, 2018 letter
    concerning discovery issues raised by Plaintiff. (ECF Doc. No.
    60.)

    As ordered by the Court, Counsel for all Parties met in person
    regarding the matters raised in Plaintiff’s letter motion. The
    Parties agree that the matters raised in Plaintiff’s letter do
    not require judicial intervention at this time.

    On or before January 8, 2018, the LLC Defendants will issue
    amended interrogatory answers identifying the accountants who
    performed services for any LLC Defendant.

    On or before January 22, 2019, Defendant Equity Capital Partners
    LLC will produce to Plaintiff bank account records for account
    XXXXXXXX7816 for the period from January 1, 2012, through
    December 31, 2018; and on or before January 22, 2019, defendant
    EMRI Capital LLC will produce bank account records for the
    account XXXXXXXX2854 for the period from January 1, 2012, through
    December 31, 2018.

    I conferred with Mr. Mysliwiec, counsel for Plaintiff, who
    consents to Defendants’ submission of this letter on behalf of
    all Parties.

    Respectfully submitted,



    Wesley M. Mullen




                                  wmullen@mullenpc.com | (646) 632-3718
